Exhibit 10.2

 
ENVIRONMENTAL INDEMNIFICATION AGREEMENT
 
THIS ENVIRONMENTAL INDEMNIFICATION AGREEMENT (“Agreement”) is executed to be
effective as of August 28, 2008 (the “Effective Date”) by and among BANK
RENTALS, LLC (“Lessor”) and Charles L. Moore, II (“Moore” and, collectively with
Lessor, “Indemnitors”) and 1ST INDEPENDENCE BANK, INC. (“1st Independence”).
 
WHEREAS, contemporaneously herewith, 1st Independence and Lessor have entered
into a lease agreement (the “Lease”) with respect to that certain real estate
located at 1711 East 10th Street, Jeffersonville, Indiana (the “Premises”).
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors and 1st Independence hereby agree as follows:
 
1.          Definitions.  As used herein, the following terms have the following
meanings:
 
1.1.           Clean-Up:  Removal and/or remediation of Contamination required
by applicable Environmental Laws and in accordance with good commercial
practice.
 
1.2.           Contaminants:  All substances and compounds of the type, quantity
or condition prohibited or reportable under any Environmental Law, including
without limitation, materials containing asbestos or urea formaldehyde,
explosives, gasoline and petroleum products, and radioactive materials.
 
1.3.           Contamination:  The presence of, disposal, discharge or release
on, from or to the Premises of Contaminants, and the storage or disposal of
Contaminants which violates Environmental Laws.
 
1.4.           Environmental Laws:  Any and all applicable federal, state, or
county or municipal laws, whether now in force or as amended or enacted in the
future, pertaining to public health or the environment, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act of 1976 and the
Superfund Amendments and Reauthorization Act of 1987.
 
1.5.           Regulatory Actions:  Any claim, action or proceeding brought or
instigated by any governmental authority in connection with the Premises
pursuant to any Environmental Law.
 
1.6.           Third Party Claims:  Third party claims (other than Regulatory
Actions) based on negligence, trespass, strict liability, nuisance, toxic tort
or detriment to human health or welfare due to Contamination at the Premises.
 

 
 

--------------------------------------------------------------------------------

 

2.
Covenants.

 
2.1.           Indemnitors and 1st Independence will not do and will exercise
due care to prevent anything that will cause the Premises to be in violation of,
or will subject the Premises to any Clean-Up obligations under, Environmental
Laws.
 
2.2.           Indemnitors and 1st Independence will promptly notify the other
party, in writing, but in any event within ten (10) days, of its knowledge of
any existing, pending or threatened (a) Regulatory Action, (b) Third Party
Claims or (c) contamination of the Premises.
 
3.          Indemnities.
 
3.1.           Indemnitors agree to indemnify and save lst Independence, its
agents, employees and contractors harmless from all costs and expenses of and
from all Regulatory Actions and Third Party Claims arising out of Contamination
and Clean-Up to the extent such costs and expenses arise from or relate to the
condition of the Premises prior to the Effective Date.
 
3.2.           Indemnitors agree to indemnify and save lst Independence harmless
from any liability incurred by lst Independence arising out of Third Party
Claims and Regulatory Actions to the extent such liability arises from or
relates to the condition of the Premises prior to the Effective Date.
 
3.3.           lst Independence agrees to indemnify and save Indemnitors, their
agents, employees and contractors harmless from all costs and expenses of and
from all Regulatory Actions and Third Party Claims arising out of Contamination
and Clean-Up to the extent such costs and expenses arise from or relate to (a)
contamination first occurring on or after the Effective Date or (b) the actions
or omissions of lst Independence on or after the Effective Date; provided,
however, that for purposes of this Section 3.3, lst Independence’s status as a
tenant on the Premises shall not, by itself, be considered to be an act or
omission giving rise to indemnification obligations hereunder.
 
3.4.           lst Independence agrees to indemnify and save Indemnitors
harmless from any liability incurred by Indemnitors arising out of Third Party
Claims and Regulatory Actions to the extent such liability arises from or
relates to (a) Contamination first occurring on or after the Effective Date or
(b) the actions or omissions of lst Independence on or after the Effective Date;
provided, however, that for purposes of this Section 3.4, lst Independence’s
status as tenant on the Premises shall not, by itself, be considered to be an
act or omission giving rise to indemnification obligations hereunder.
 
3.5.           The party providing the indemnity shall have the right to control
any action for which indemnity is required through counsel of its choice;
provided, however, at the other party’s option, such party may participate in
such action and appoint its own counsel at its own cost and expense.  If the
party providing indemnity fails to notify the other party in writing of its
intention to control such action within thirty (30) days (or five (5) days
before the lapse of a shorter period of time as may be required to respond to
such claims) of notice of such claims, such party shall have the right to
undertake the control,
 

KD_IM-Environmental Indemnification Agreement 8-28-08.DOC (2)
-2-
 
 

--------------------------------------------------------------------------------

 

conduct or settlement of such claims through its own counsel at the other
party’s reasonable expense.  In the event any proposed settlement includes
non-monetary relief, including Clean-Up, lst Independence may agree to such
Clean-Up and settle such matter only with the consent of Indemnitors, which
consent shall not be unreasonably withheld or delayed; provided, however, if
Indemnitors do not notify lst Independence as to whether they shall consent to
such non-monetary relief within ten (10) days from lst Independence’s written
request for approval of Indemnitors, Indemnitors shall be deemed to have
consented to such non-monetary relief.
 
4.          Limitation of Liability.  Notwithstanding anything herein to the
contrary, Moore’s obligation to indemnify 1st Independence, or to contribute to
any indemnification provided by Lessor, shall be limited to a maximum of
$150,000.
 
5.          General.
 
5.1.           The indemnities and covenants contained herein shall survive the
expiration or termination of the Lease, or any litigation or other action
related thereto.
 
5.2.           The rights and remedies of each of lst Independence and
Indemnitors hereunder shall be in addition to and not in lieu of all other
rights and remedies available to such party at law or in equity.
 
5.3.           This Agreement shall be governed by the laws of the State of
Indiana.
 
5.4.           To the extent there is any conflict between the provisions of
this Agreement and the Lease, the terms of this Agreement shall control.
 
5.5.           This Agreement shall be binding upon the parties and their
successors and assigns.
 

KD_IM-Environmental Indemnification Agreement 8-28-08.DOC (2)
-3-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereof have executed this Agreement on August
28, 2008, to be effective as of the Effective Date.
 
LESSOR:


Bank Rentals, LLC


By:   /s/ Charles L. Moore,
II                                                                
Charles L. Moore, II, President


   /s/ Charles L. Moore,
II                                                                           
Charles L. Moore, II


1ST INDEPENDENCE BANK, INC.




By:   /s/ N. William
White                                                                
N. William White, President/CEO

KD_IM-Environmental Indemnification Agreement 8-28-08.DOC (2)
-3-
 
 

 
